DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants filed new claims to recite that the treated water source comprises between about 4 ppm to about 60 ppm total organic carbon.
Such is not supported by the original disclosure.
The original disclosure does not support the range of below or equal 4 ppm. 
Please, see the decision of the PTAB rendered in SN 15/000,919 on 07/30/2020.
The language “about 4 ppm”, which is used by the amended claims, includes range that comprises 4 ppm and slightly below 4 ppm.

New claim 39 recites that the flow rate does not permit diffusion of ions to the surface of the resin.
Such is not supported by the original disclosure.
The applicants have not indicated the part of the original disclosure that supports the referenced limitation.
The examiner was not able to find the support for the referenced limitation in the original disclosure.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specific resin materials, does not reasonably provide enablement for non-specified resin materials.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The specification discloses that some of the weak acid cation exchange resins, which indicated only by their trade names and the manufacturer, such as PUROLITE C107E, IRC-76 and LANXESS S8528, provide the required TOC level.
The disclosure does not provide any direction or guidance how the other resins can be chosen.
The disclosure does not even define the specific chemical structure of the suitable resins. 
The claims are really broad in scope. The claims merely recite “a substantially water insoluble resin”.
The art of the use of the referenced resins has a very low predictability.
This is evidenced by the applicants themselves.
For example, the other weak acid cation exchange resin, such as MAC-3 available from Dow, which has been also tested by the applicants, and which correspond to the structural requirements for the resin material recited by the specification, does not provided the required TOC.
The disclosure does not provide any criteria to determine suitable resins except the specifically recited resins.
Moreover, the specific resins used by the applicants are identified by trademarks/trade names. 
A trademark and trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.
An ordinary artisan would not be able to determine or predict any other suitable resin without conducting a lot of undue experimentation.
Thus, an ordinary artisan would not be able to practice the invention commensurate in scope with the claims without undue experimentation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is indefinite because it is not clear where and compare with what the scale formation is reduced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711